Citation Nr: 1104751	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right hip and pelvic 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from July 1972 to March 1974.

The Veteran's appeal as to the issue listed above arose from an 
August 2006 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, which denied the 
Veteran's claim for service connection for "right hip and pelvic 
pain."

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for 
a right hip disability, and a pelvic disability.  It is asserted 
that both of the claimed conditions are secondary to his service-
connected right knee disability, in that they were caused or 
aggravated by an altered gait, which was, in turn, caused by a 
shortened right leg.  See 38 C.F.R. § 3.310 (2010).  

Service connection is currently in effect for a right knee 
disability, and a lumbar spine disability.  

The Board notes that the Veteran filed his claim in February 
2006, and that effective October 10, 2006, VA amended 38 C.F.R. 
§ 3.310 to implement the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Allen v. Principi, 7 Vet. 
App. 439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  

Because the new law appears more restrictive than the old, and 
because the appellant's claim was pending when the new provisions 
were promulgated, this appeal should be considered under the law 
as in effect prior to October 10, 2006.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot 
be applied to pending claims if they have impermissibly 
retroactive effects).  In this regard, the February 2007 
statement of the case indicates that the current, and not the 
old, version of 38 C.F.R. § 3.310 was applied.  

The Board further notes that, to the extent that the Veteran has 
been "diagnosed" with right hip and pelvic pain, VA generally 
does not grant service connection for symptoms which have not 
been associated with trauma or a disease process.  See e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

In April 2006, the Veteran was afforded a VA joints examination.  
An associated X-ray report for the right hip notes minimal right 
hip arthritic changes, including minimal narrowing of the far 
superolateral aspect of the hip joint space and minimal spurring.  
An associated X-ray report for the pelvis notes that no gross 
abnormality was seen.  The report of the examination shows that 
the relevant "diagnosis" was right hip and pelvic pain.  The 
examiner stated that the Veteran's right hip and pelvic pain are 
less likely than not related to, caused by, or aggravated by his 
service-connected right knee condition.  He explained that the 
Veteran had a right ischial tuberosity problem that was related 
to obesity and sedentary living.    

In reviewing service-connection claims where a VA examination has 
been performed, the Board must make a determination as to whether 
the examination report is adequate to make a decision on the 
claim notwithstanding the fact that the Board may not have found 
the examination necessary in the first place.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Id.

The Court has held that most of the probative value of a medical 
opinion comes from its reasoning.  Neives-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  A medical opinion must support its conclusion with an 
analysis the Board can consider and weigh against other evidence 
in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this case, the etiological opinion in the April 2006 VA 
examination report contains an insufficient rationale for 
adjudication of this claim.  In this regard, the examiner noted 
that the Veteran's right ischial tuberosity problem was related, 
in part, to "sedentary living."  However, the report notes that 
the Veteran was employed in logging.  A VA spine examination 
report, also dated in April 2006, shows that the Veteran reported 
a post-service employment history that included ten years as a 
farmer, and ten years as a logger.  See also Bone & Joint Clinic 
reports, dated in 1995 (indicating that the Veteran was a 
logger); November 2007 VA progress note (stating, "Patient works 
as a logger and does a lot of bending and walking.").  Thus, it 
is difficult to reconcile this aspect of the opinion with the 
demonstrated employment history.  In addition, the examiner's 
explanation is quite brief and does not clearly address the 
Veteran's right hip arthritic changes.  Furthermore, the Board 
notes that this claim is based on the theory of secondary service 
connection, and that service connection for a lumbar spine 
disability was not in effect at the time of the April 2006 
examination.  Finally, the Board notes that in January 2010, the 
Veteran's representative requested that the Veteran be afforded 
another examination, based, in part, on the need to clarify the 
existence of a chronic right hip disability.  See Veteran's 
representative's Informal Hearing Presentation, dated in January 
2010.

Accordingly, on remand, the Veteran should be scheduled for 
another examination, to include an etiological opinion as to 
whether the Veteran has a right hip or pelvic disability, and, if 
so, whether such disability(ies) has/have been caused or 
aggravated by either of his service-connected disabilities.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
examination of his right hip, and pelvis, 
in order to ascertain the nature and 
etiology of any right hip, or pelvic 
disorders.  The claims folder and a copy of 
this REMAND should be reviewed by the 
examiner, and the examiner must annotate 
the examination report that the claims file 
was in fact made available for review in 
conjunction with the examination. 

a)  The examiner should state whether it is 
at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the Veteran has a right hip disorder, 
and/or a pelvic disorder (i.e., other than 
"pain").

b) The examiner should then express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that any diagnosed 
right hip disorder, and any/or diagnosed 
pelvic disorder, was/were caused by, or 
aggravated, by the Veteran's service-
connected right knee disability, or lumbar 
spine disability.  

c) If the examiner cannot express any part 
of the requested opinions, the examiner 
should explain the reasons therefor.

d) The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

2.  Readjudicate the issue on appeal with 
consideration of the version of 
38 C.F.R. § 3.310 as in effect prior to 
October 10, 2006, to include Allen v. 
Principi, 7 Vet. App. 439 (1995).  If 
the determination of this claim remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence, and 
applicable law and regulations considered.  
The appellant and his representative should 
be given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


